Citation Nr: 0124306	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  00-00 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to February 19, 1991, 
for assignment of a 100 percent rating for post-traumatic 
stress disorder.

(The issues of whether there was clear and unmistakable error 
(CUE) in May 31, 1988 and December 6, 1989 Board of Veterans' 
Appeals decisions are the subject of a separate decision of 
the Board issued this same date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 


REMAND

The veteran was granted a 100 percent rating for PTSD in a 
January 1996 Board decision.  In a February 1996 rating 
action, an effective date of February 19, 1991 was assigned 
for the 100 percent rating.  The veteran was informed of the 
February 19, 1991 effective date and did not submit a notice 
of disagreement within one year of notice.  In April 1999 the 
veteran submitted a claim for an effective date prior to 
February 19, 1991 for the assignment of a 100 percent rating 
for post-traumatic stress disorder.  By rating action in July 
1999 the RO denied the veteran's claim and the veteran 
submitted a timely notice of disagreement.  On an October 
1999 statement of the case the RO phrased the veteran's claim 
as whether the veteran was entitled to an earlier effective 
date for a total evaluation for PTSD.  However, in this 
statement of the case the RO provided the veteran the 
regulations with respect to clear and unmistakable error and 
noted that there was no clear and unmistakable error in the 
February 1996 rating decision (which assigned the February 
19, 1991 effective date for a 100 percent rating).  The 
veteran perfected his appeal as to the issue of entitlement 
to an effective date prior to February 19, 1991, for PTSD.  

In a March 2001 brief, the appellant's representative raised 
a motion for clear and unmistakable error in a May 31, 1988 
Board decision and a December 6, 1989 Board decision, which 
denied an increased (100 percent) rating for post-traumatic 
stress disorder.  As noted on the title page to this 
decision, the Board has addressed those issues in a separate 
decision (issued concurrent with the present decision), which 
found that there was clear and unmistakable error in the May 
31, 1988 Board decision.  In light of the Board's finding 
that there was clear and unmistakable error in the May 31, 
1988 Board decision, which denied an increased rating for 
PTSD, and which should have assigned a 100 percent rating for 
PTSD, the Board finds that the issue presently on appeal is 
deferred, pending the RO's assignment of a new effective date 
for a 100 percent rating for PTSD.

Therefore, in light of the foregoing, this matter is hereby 
REMANDED to the RO for the following:

The RO should review the Board's decision 
(issued concurrent with this REMAND) 
finding that the May 31, 1988 Board 
decision contained CUE in not granting a 
100 percent rating for PTSD at that time, 
and properly assign an effective date for 
a 100 percent rating for PTSD.  Following 
assignment of a new effective date for a 
100 percent rating for PTSD, the RO 
should contact the veteran and inform him 
of the new effective date, as well as his 
appellate rights with respect to that 
determination.  

The purpose of this REMAND is to ensure that all due process 
requirements are met, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


